                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CANNAMARK, INC.,                                      CASE NO. C18-1629-JCC
10                             Plaintiff,                   MINUTE ORDER
11               v.

12    LIGHTHOUSE STRATEGIES, LLC, and
      CANNABINIERS,
13
                               Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order (Dkt.
18
     No. 16). Finding good cause, and pursuant to stipulation, the Court ORDERS as follows:
19
            1.        Plaintiff’s motion to remand (Dkt. No. 6) shall be renoted for December 14, 2018.
20
            2.        Plaintiff’s motion for relief from a deadline (Dkt. No. 15) shall be terminated.
21
            3.        Defendants’ motion to dismiss (Dkt. No. 9) shall be renoted for February 1, 2019.
22
     Plaintiff shall file its response in opposition no later than January 22, 2019, and Defendants shall
23
     file their reply no later than February 1, 2019.
24
            //
25
            //
26


     MINUTE ORDER
     C18-1629-JCC
     PAGE - 1
 1        DATED this 28th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1629-JCC
     PAGE - 2
